Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-32 directed to a method for generating a dosage chart, non-elected without traverse.  Accordingly, claims 22-32 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurence H. Posorske on 06/03/2021.






The application has been amended as follows: 
Claim 1 has been amended to read:
--“A method of treating an individual patient comprising administering to said individual patient a therapeutically effective amount for said patient of an oral dose form containing an ADHD-effective agent, wherein the oral dose form has an in vitro in vitro dissolution assay, 34-42% of the agent is released within 2 hours, 40-80% of the agent is released within 4 hours, and 80-100% of the agent is released within 24 hours, wherein 
	wherein, for in vivo pharmacokinetic parameters of the oral dose form, at least one in vivo pharmacokinetic parameters selected from the group consisting of Cmax, AUC0-5, AUC5-12, AUC5-24, AUC5-1, AUC0-12, AUC0-24, AUC0-t, and AUC0-∞ have a 90% confidence interval with upper and lower bounds within a range from 80%-125% of the value of the same parameter(s) for a bioequivalent reference composition,
wherein the oral dose form comprises:
(a) a sustained release racemic methylphenidate component comprising a water-insoluble, water permeable, pH-independent barrier coated, racemic methylphenidate-ion exchange resin complex in a polymeric matrix, wherein said barrier coating is over the racemic methylphenidate-ion exchange resin complex-matrix; 
(b) a first immediate release component which comprises an immediate release uncoated racemic methylphenidate-ion exchange resin complex; and 
(c) a second immediate release racemic methylphenidate component which comprises an uncomplexed racemic methylphenidate,


Body Weight Range

Amount of Methylphenidate•HC1 equivalent


< 12 kg
< 26 lb
10 mg
12 - 33 kg
26 - 73 lb
20 mg
33 - 55 kg
73 - 121 lb
30 mg
55 - 77 kg
121 - 169 lb
40 mg
77 - 99 kg
169 - 218 lb
50 mg
> 99 kg
> 218 lb
60 mg

.”--

	Claims 5, 6, 8-11 and 14 have been cancelled. 
	Claim 21 has been amended to read:
	--“A method of assisting a physician in prescribing a dose of methylphenidate formulated in the oral dose form of claim 1 for the treatment of attention deficit hyperactivity disorder (ADHD) in an individual patient, comprising:
a.	determining the body weight of said individual patient;
b.	referring to a chart or reference tool that correlates a plurality of body weight ranges with a corresponding number of dosage amounts each having a different level of methylphenidate;
c.	identifying a single dosage amount corresponding to a particular weight range in which said individual patient's weight falls in the chart or reference tool; and

Body Weight Range

Amount of Methylphenidate•HC1 equivalent


< 12 kg
< 26 lb
10 mg
12 - 33 kg
26 - 73 lb
20 mg
33 - 55 kg
73 - 121 lb
30 mg
55 - 77 kg
121 - 169 lb
40 mg
77 - 99 kg
169 - 218 lb
50 mg
> 99 kg
> 218 lb
60 mg

.”--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior arts, Tengler and Adjei, do not teach an oral dosage form comprising amount of methylphenidate correlating to the body weight ranging from 169 lb to >218 lb.  The oral dosage form is suitable for prolong treatment of an individual patient in need of treatment for ADHD or ADD.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 and 21 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615